ORME, Judge
(dissenting):
As in all criminal cases, the State bore the burden of proving each element of the offense charged. As to the element that non-payment was “without just cause,” the State proved nothing at all. The State did not show that defendant had income during the charging period in an amount equal to or exceeding the unpaid support nor did it show he had assets which, if liquidated, would have provided funds with which to *1195pay the support. It did not prove that defendant enjoyed a lifestyle that of necessity meant he had the means to pay the unpaid support. On the contrary, he was evicted from his residence for non-payment of rent. The State proved he had skills in various aspects of the automobile business; it did not prove that positions of that sort were available in the community, much less what such positions would pay. The State proved that he was a de facto partner in an auto body shop but it did not show he made any money for his effort. On the contrary, the business folded.
The jury can draw reasonable inferences from the evidence adduced at trial. But from the evidence produced by the State, the inference cannot be drawn that defendant had the ability to pay but refused to do so without just cause. More would be required — either in terms of defendant’s existing financial circumstances or the ready marketability of the skills he possessed — to permit the inference. On the record before us, the jury’s conclusion was not an inference drawn logically from the evidence but a speculative guess, in the absence of any evidence, that defendant could have walked away from his failing business at any time and become gainfully employed at an income level sufficient to pay his child support.
Given the lack of evidence to support defendant’s conviction, I would reverse.